Case 4:18-cv-01885-HSG Document 530-9 Filed 11/01/18 Page 1 of 16




       SHARRET EXHIBIT 301
                Case 4:18-cv-01885-HSG Document 530-9 Filed 11/01/18 Page 2 of 16


Cardenas-Navia, Jaime F.

From:                              Stahnke, Sarah (Perkins Coie) <SStahnke@perkinscoie.com>
Sent:                              Tuesday, October 17, 2017 2:38 PM
To:                                Cardenas-Navia, Jaime F.; Gerson, Christopher
Cc:                                CMcCullough@perkinscoie.com; Cunningham, Tiffany P. (Perkins Coie); Nguyen, Theresa
                                   (Perkins Coie); Thomas, Lois (Perkins Coie); 'Silver, Daniel'; 'Ford, Katie'; Pearson, Tamera
                                   (TPearson@McCarter.com); #Philips Prosecution Bar; MSFT-
                                   PhilipsTeam@perkinscoie.com
Subject:                           RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and
                                   15-1170


Hello Jaime,

As you know, the Delaware Default Standards for Discovery require production of technical information only for the
products and functionalities that have been properly charted. The code that Microsoft previously provided is the code
sufficient to show the operation of each of the accused functionalities. Nonetheless, in the spirit of cooperation and to
minimize future discovery disputes, Microsoft plans to make available the complete source code for each accused
version of Windows. We anticipate making this code available by or before October 30, as you have requested.

For the sake of clarification, Microsoft does not agree that the categories of code identified in Jonathan Sharret’s
October 11 letter accurately reflect the scope of the properly charted products and functionalities. Please also note that
although we are making the full versions of Windows available, Microsoft expects that Philips will operate in good faith
by using the code to fully explain the basis for its current infringement allegations. Any attempt by Philips to use the
additional code to expand the scope of the infringement contentions beyond what Philips has provided would be
improper at this late stage. See, e.g., 6-20-17 Hr’g Tr. at 32:25-35:6; 40:14-41:18 (obligations of diligence and good faith).
Microsoft will oppose any effort to use its cooperation to further expand the scope of the accused products and
specifically accused functionalities.

Also, as a reminder, please copy our team distribution list (MSFT-PhilipsTeam@perkinscoie.com) on all further
correspondence.

Regards,
Sarah Stahnke



From :Cardenas-Navia, Jaime F. [mailto:JCardenas-Navia@FCHS.COM]
S ent:Monday, October 16, 2017 4:18 PM
T o:Stahnke, Sarah (PAO); Gerson, Christopher
Cc:McCullough, Christina J. (SEA); Cunningham, Tiffany P. (CHI); Nguyen, Theresa (Reese) (SEA); Thomas, Lois (SEA);
'Silver, Daniel'; 'Ford, Katie'; Pearson, Tamera (TPearson@McCarter.com); #Philips Prosecution Bar
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Sarah,

I write in response to the section of your email that addresses Microsoft’s source code production.

We have been extremely clear that Microsoft must identify the source code that it is producing and any source code
that it is withholding. Your vague assertion that Microsoft will produce source code for the “operating systems and
functionalities that have been adequately charted in Philips’ Amended Infringement Contentions” does not provide this
                                                              1
                Case 4:18-cv-01885-HSG Document 530-9 Filed 11/01/18 Page 3 of 16
information, and reeks of gamesmanship. What Microsoft believes is “adequately charted” does not determine the
scope of discovery and is irrelevant to the source code it must produce. See Fed. R. Civ. Proc. 26 (“Parties may obtain
discovery regarding any nonprivileged matter that is relevant to any party's claim . . . .”). What matters is the operating
systems and functionalities that Philips is accusing of infringement. Microsoft has fully known this information at least
since receiving Philips’ Amended Infringement Contentions more than two weeks ago, and has substantially known it
since receiving Philips’ original infringement contentions in December of 2016.

Microsoft must stop hiding the ball and identify the source code that it is producing and any source code that it is
withholding by no later than CO B tom orrow .To avoid any doubt, Philips expects Microsoft to state whether it is
producing source code: (i) for each accused functionality identified in Philips’ Amended Infringement Contentions (and
again in Jonathan Sharret’s October 11th letter), and (ii) for each operating system or software program corresponding to
the identified accused functionalities. If Microsoft fails to do so, Philips will have no choice but to seek immediate relief
from Judge Sleet.

We will respond separately to the remainder of your email.

Best regards,
Jaime

Jaim eF.Cardenas-N avia
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2306
F 212-218-2200
JCardenas-Navia@FCHS.COM
http://www.fitzpatrickcella.com
Bio


From :Stahnke, Sarah (Perkins Coie) [mailto:SStahnke@perkinscoie.com]
S ent:Friday, October 13, 2017 4:18 PM
T o:Cardenas-Navia, Jaime F.; Gerson, Christopher
Cc:CMcCullough@perkinscoie.com; Cunningham, Tiffany P. (Perkins Coie); Nguyen, Theresa (Perkins Coie); Thomas, Lois
(Perkins Coie); 'Silver, Daniel'; 'Ford, Katie'; Pearson, Tamera (TPearson@McCarter.com); #Philips Prosecution Bar
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Hello Jaime,

I am writing in response to your emails of last Friday and this morning. As I explained during the meet and confer,
Microsoft’s supplemental production includes both public documents such as user manuals, and internal technical and
development documents, for the Lumia, Surface, and Xbox products. This production includes documents that we
searched for in response to your letters of August 15 and September 15. We believe this production obviates many, if
not all, of the issues you raised in your September 15 letter.

Docum entP roduction

On our call last week, you brought up for the first time some additional, and very specific, categories of documents that
you were seeking. These included, for example, development documents related to touch keyboards for Windows 10
and 10 mobile; development documents related to panning and inertial panning for Windows 8.1, Windows 10,
Windows Phone 8.1, and Windows 10 Mobile; development documents related to hold-and-drag; lens mode and full
                                                              2
               Case 4:18-cv-01885-HSG Document 530-9 Filed 11/01/18 Page 4 of 16
screen mode magnification for Windows 8, Windows 8.1, and Windows 10; and development documents related to
accessibility magnification for Windows Phone 8.1 and Windows 10 Mobile. Neither your August 15 nor your September
15 letter includes requests for these categories of documents. Furthermore, while you previously requested technical
specifications that relate generally to MPEG-DASH, PlayReady, and WMDRM, for the first time on the meet and confer,
you made specific requests for certain documents, including protocol specifications related to particular versions of
these standards. You also made some requests relating to functionalities that were accused for the first time just days
before, in your supplemental infringement contentions, e.g., pinch zoom and double tap to zoom.

Because you made these requests for the first time on our call, I was unable to address these specific documents, but I
explained I would look into whether these documents had been (or would be) searched for and produced. (I did not say,
as you imply, that I did now know whether any of the categories of documents listed in your August 15 th letter were
being searched for; on the contrary, I explained that both public documents and internal documents responsive to
categories 2 and 3 in your August 15 letter would be included in the supplemental production.)

You also expressed some concern that Microsoft was deliberately withholding some categories of documents listed in
your August 15 and September 15 letters. I told you that to my knowledge, Microsoft was not withholding any of these
documents, but I would confirm with the rest of my team. I can now confirm that Microsoft is not withholding any of
these documents. Microsoft has conducted a diligent search for each of these documents, and has produced responsive
documents to the extent they exist and could be located by a reasonable search.

Regarding the specific hardware components you mentioned (accelerometers, touchscreens, and the hardware involved
in implementing HDCP 2.x), we are continuing to search for responsive documents, and will produce them to the extent
they exist and can be located after a reasonable search. As I indicated on the call, production of some of these
documents may be delayed due to third party confidentiality obligations, but we are working to resolve these issues and
produce relevant documents as soon as possible. We also appreciate the clarification regarding the HDCP hardware
Philips is seeking information on (i.e., the chipset referenced in our response to Interrogatory No. 1), which will aid in
our search.

Interrogatory N os.1 and 2

Microsoft will be providing a supplemental response to Interrogatory No. 1. This supplemental response will include
information for the additional products charted in Philips’ Amended Infringement Contentions served on September 29,
2017, including the Lumia 532, Lumia 535, Lumia 630, Lumia 730, Microsoft Surface Laptop, New Microsoft Surface Pro,
Xbox 360 Elite, Xbox 360 Arcade, and Xbox 360 Pro, as well as any Windows or Microsoft operating system that runs on
any of the products charted in the amended contentions. Products that have not been adequately charted will not be
included in this supplement.

As I stated during the meet and confer, the financial information that you requested has already been provided in the
documents cited in Microsoft’s response to Interrogatory No. 2, and in the P&L statements that Microsoft has produced.
While we are investigating the possibility of producing these statements in native, given the volume and size of these
documents, we would appreciate if you specifically identified the documents that you are requesting we reproduce in
this alternate format.

S ourceCode

We are in the process of collecting the relevant source code for the additional operating systems and functionalities that
have been adequately charted in Philips’ Amended Infringement Contentions, and we intend to make that source code
available in the coming weeks on a rolling basis. For your convenience, we can notify you when all the source code
relevant to a particular patent is available for review.

30(b)(6)DepositionofM icrosoft


                                                            3
                Case 4:18-cv-01885-HSG Document 530-9 Filed 11/01/18 Page 5 of 16
We are working to identify and coordinate with the witnesses for various technical topics, and will follow up with you
next week regarding our proposed narrowing of the 30(b)(6) topics.

Regards,
Sarah



From :Cardenas-Navia, Jaime F. [mailto:JCardenas-Navia@FCHS.COM]
S ent:Friday, October 13, 2017 8:41 AM
T o:Stahnke, Sarah (PAO); Gerson, Christopher
Cc:McCullough, Christina J. (SEA); Cunningham, Tiffany P. (CHI); Nguyen, Theresa (Reese) (SEA); Thomas, Lois (SEA);
'Silver, Daniel'; 'Ford, Katie'; Pearson, Tamera (TPearson@McCarter.com); #Philips Prosecution Bar
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Hi Sarah,

In the email below, I asked that you confirm by October 11th that Microsoft will produce its relevant source code for all
the accused operating systems and functionalities identified in Philips’ Amended Infringement Contentions (which were
reiterated in Jonathan Sharret’s letter from Wednesday). Since we have not heard from you, we assume that Microsoft
will do so. If this is not the case, please provide your availability to meet and confer next Monday or Tuesday, and
identify the source code that Microsoft intends to withhold prior to the call.

Also, we are still waiting for Microsoft’s proposed narrowing of the 30(b)(6) topics it views as too broad. Please provide
this information by Monday so that both parties can move forward and prepare for the 30(b)(6) depositions.

Best regards,
Jaime

Jaim eF.Cardenas-N avia
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2306
F 212-218-2200
JCardenas-Navia@FCHS.COM
http://www.fitzpatrickcella.com
Bio


From :Cardenas-Navia, Jaime F.
S ent:Friday, October 06, 2017 7:00 PM
T o:SStahnke@perkinscoie.com; Gerson, Christopher
Cc:CMcCullough@perkinscoie.com; Cunningham, Tiffany P. (Perkins Coie); Nguyen, Theresa (Perkins Coie); Thomas, Lois
(Perkins Coie); 'Silver, Daniel'; 'Ford, Katie'; Pearson, Tamera (TPearson@McCarter.com); #Philips Prosecution Bar
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Hi Sarah,

Thank you for speaking with us on Wednesday. I write to confirm our understanding of what was discussed and to
follow-up on a few issues.

                                                             4
               Case 4:18-cv-01885-HSG Document 530-9 Filed 11/01/18 Page 6 of 16
    1. CategoriesofDocum entsIdentified inM y A ugust15th L etterasDeficiently P roduced

As was stated on the call, there are many categories of documents that Microsoft has not yet produced or has
deficiently produced. Though we only specifically discussed a few of these types of documents (which are addressed
further below), Philips expects Microsoft to search for and produce all the documents that fall within the categories laid
out in my August 15th letter. You indicated on the phone that you did not know if those categories of documents were
being searched for, but that you would look into it, and let us know if Microsoft intended to withhold any of the
requested categories of documents. Please let us know this by no later than Friday, October 13 th, and to the extent
Microsoft is not searching for or not intending to produce any documents that fall within the identified categories,
please let us know Microsoft’s basis for doing so. Further, please produce all documents that fall within the categories of
documents identified in my August 15th letter no later than Friday, October 20th, which is more than two months from
when these categories of documents were identified and nearly five months after the deadline for the substantial
completion of document production.

    2. DeficienciesinM icrosoft’sP roductionofDevelopm entDocum ents

One of the specific categories of documents we discussed are documents that describe the development of the accused
functionalities (herein “development documents”). As you requested, here is a list of development documents that have
not been produced:

    -   ’913 Patent:
            o development documents related to touch keyboards for Windows 10 and Windows 10 Mobile
    -   ’387/’064 Patents:
            o development documents related to panning and inertial panning for Windows 8.1, Windows 10,
                Windows Phone 8.1, and Windows 10 Mobile
            o development documents related to hold-and-drag for all operating systems (Windows 7, Windows 8,
                Windows 8.1, Windows 10, Windows Phone 8.1, and Windows 10 Mobile)
    -   ’806 Patent:
            o development documents related to the use of MPEG-DASH in PlayReady for all versions except Version
                1.2 (October 2014)
    -   ’819/’809 Patents:
            o development documents (including protocol specifications) related to WMDRM-ND for all versions
                except Version 3.0 (October 2008)
            o development documents (including protocol specifications) related to PlayReady-ND for all versions
    -   ’564 Patent:
            o development documents related to lens mode and full screen mode magnification for Windows 8,
                Windows 8.1, and Windows 10
            o development documents related to accessibility magnification for Windows Phone 8.1 and Windows 10
                Mobile
            o development documents related to double-tap magnification for Windows 8, Windows 8.1, and
                Windows 10
            o development documents related to pinch zoom magnification for Windows 8.1, Windows 10, Windows
                Phone 8.1, and Windows 10 Mobile

Please let us know if Microsoft intends to withhold any of these requested documents, and Microsoft’s basis for doing
so, by Friday, October 13th, and please produce these documents no later than Friday, October 20th. We note that this
list contains the unproduced development documents that Philips is currently aware of, and may be supplemented.

Also, as was mentioned on the call, Philips is open to Microsoft proposing that certain versions are representative of
other versions for particular functionalities (e.g., that a particular version of PlayReady-ND is representative of all
accused versions, or that the Windows 7 version of the full screen magnifier is representative of the full screen magnifier
in subsequent versions of Windows). Please let us know if you have any such proposals.

                                                             5
                Case 4:18-cv-01885-HSG Document 530-9 Filed 11/01/18 Page 7 of 16

    3. DeficienciesinM icrosoft’sP roductionofCoreInfringem entDocum ents

We also briefly discussed Microsoft’s deficient production of core infringement documents. This category of documents
includes user guides, help guides, bills of materials, and detailed technical specifications for certain hardware
components (e.g., touchscreens, accelerometers, and hardware components involved with implementing HDCP 2.x). See
my September 15th letter re RFPs. You indicated on the phone that some of these documents (e.g., user guides) will be
produced in an upcoming production by Microsoft, and that Microsoft would search for the detailed technical
specifications for the identified hardware components. Again, please let us know if Microsoft intends to withhold any of
these requested documents, and Microsoft’s basis for doing so, by Friday, October 13 th, and please produce these
documents no later than Friday, October 20th.

    4. M icrosoft’sU pcom ingP roductionofDocum ents

You indicated during the call that Microsoft will make a document production in about a week that will include the
remainder of Microsoft’s ESI documents as well as some additional core technical documents. You were not sure what
specific core technical documents were included, but indicated that you would investigate and let us know. As was
stated on the call, it would be unacceptable for Microsoft to stop its document search efforts once it makes this
production, and then wait until Philips reviews the production and re-alerts Microsoft of deficiencies in its document
production. This would not be a good faith effort by Microsoft to fulfill its discovery obligations. Our understanding from
the call was that Microsoft will carry out efforts to cure its document deficiencies in parallel with its upcoming document
production. That is, Microsoft will finish preparing and make its document production, while continuing to search for
documents that fall within the categories outlined in my August 15th letter. Please let us know immediately if that is not
the case.

    5. DeficienciesinM icrosoft’sR esponsetoP hilips’Interrogatory N o.1

As was stated on the call, Philips expects Microsoft to provide a response to Interrogatory No. 1 for all “Relevant
Products.” See my August 10th and September 15th letters re ROGs 1 and 2. Such a response would not only address all
products that are identified by name in Philips’ Amended Infringement Contentions, but also, for example, all Microsoft
products that are preloaded with or may be upgraded to run any of the accused Windows operating systems or other
accused software. Thus, at minimum, Microsoft should be identifying all Lumia, Surface, and Xbox devices that run any
of the accused Windows operating systems or other accused software (e.g., PlayReady-ND). You indicated that you
would discuss this issue with your team and get back to us. Please do so by next Friday, October 13 th.

    6. DeficienciesinM icrosoft’sR esponsetoP hilips’Interrogatory N o.2

Regarding Philips’ request that Microsoft provide its financial information on a monthly basis, you indicated that the
Excel spreadsheets that Microsoft has produced are capable of showing the data on a monthly basis. We are looking into
this and will let you know if we have any questions.

You also stated that the financial information requested in my August 10th letter has been provided through the
Microsoft P&L statements that have been produced. We are looking into this. We requested that Microsoft produce
native versions of these P&Ls, as the produced pdfs are often low quality and difficult to review. Please let us know if
Microsoft will be producing native versions of its P&Ls, and if not, please provide Microsoft’s basis for not doing so.

    7. 30(b)(6)Depositions

Chris Gerson followed up on this issue via email earlier today.

    8. DeficienciesinM icrosoft’sP roductionofS ourceCode


                                                             6
                Case 4:18-cv-01885-HSG Document 530-9 Filed 11/01/18 Page 8 of 16
We asked when Microsoft expects to supplement its source code production in light of Philips’ Amended Infringement
Contentions, and you indicated that you were still reviewing Philips’ contentions and did not know. Microsoft has now
had a week to review Philips’ contentions. It should be apparent from even a quick review that Philips has charted all
accused operating systems for each accused functionality. Please confirm by Wednesday, October 11 th that Microsoft
will produce its relevant source code for all the accused operating systems and functionalities, or explain why Microsoft
is not doing so and let us know when you are available to meet and confer. To be clear, Philips maintains that Microsoft
has improperly withheld source code for many of the accused operating systems and functionalities. We hope, however,
that these past disagreements are moot in light of Philips’ amended contentions.

Separately, for the accused operating systems and accused functionalities for which Microsoft has produced some
source code, we will follow-up early next week to identify deficiencies. Given the case schedule, we expect to resolve
these issues by the end of next week.

Please let us know if we missed anything or did not accurately capture something. We look forward to continuing to
work with you to move forward on discovery.

Best regards,
Jaime

Jaim eF.Cardenas-N avia
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2306
F 212-218-2200
JCardenas-Navia@FCHS.COM
http://www.fitzpatrickcella.com
Bio


From :Stahnke, Sarah (Perkins Coie) [mailto:SStahnke@perkinscoie.com]
S ent:Tuesday, October 03, 2017 7:30 PM
T o:Cardenas-Navia, Jaime F.; Gerson, Christopher
Cc:CMcCullough@perkinscoie.com; Cunningham, Tiffany P. (Perkins Coie); Nguyen, Theresa (Perkins Coie); Thomas, Lois
(Perkins Coie); 'Silver, Daniel'
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Sounds good, Jaime. Talk to you then.



From :Cardenas-Navia, Jaime F. [mailto:JCardenas-Navia@FCHS.COM]
S ent:Tuesday, October 03, 2017 3:17 PM
T o:Stahnke, Sarah (PAO); Gerson, Christopher
Cc:McCullough, Christina J. (SEA); Cunningham, Tiffany P. (CHI); Nguyen, Theresa (Reese) (SEA); Thomas, Lois (SEA);
'Silver, Daniel'
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Hi Sarah,

Not a problem, tomorrow at 2:30 pacific works for us. We can use the call information below:

                                                            7
               Case 4:18-cv-01885-HSG Document 530-9 Filed 11/01/18 Page 9 of 16
Dial-in: 866-906-9372
Code: 7914248

Jaim eF.Cardenas-N avia
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2306
F 212-218-2200
JCardenas-Navia@FCHS.COM
http://www.fitzpatrickcella.com
Bio


From :Stahnke, Sarah (Perkins Coie) [mailto:SStahnke@perkinscoie.com]
S ent:Tuesday, October 03, 2017 3:00 PM
T o:Cardenas-Navia, Jaime F.; Gerson, Christopher
Cc:CMcCullough@perkinscoie.com; Cunningham, Tiffany P. (Perkins Coie); Nguyen, Theresa (Perkins Coie); Thomas, Lois
(Perkins Coie)
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Hi Jaime, apologies, I now have another meeting at that time. We can be available at 2:30 Pacific tomorrow if that works
for you. We are also available all day Thursday.

Thanks,
Sarah

From :Cardenas-Navia, Jaime F. [mailto:JCardenas-Navia@FCHS.COM]
S ent:Tuesday, October 03, 2017 8:52 AM
T o:Stahnke, Sarah (PAO); Gerson, Christopher
Cc:McCullough, Christina J. (SEA); Cunningham, Tiffany P. (CHI); Nguyen, Theresa (Reese) (SEA); Thomas, Lois (SEA)
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Hi Sarah,

Tomorrow at 2pm pacific works for us.

Regards,
Jaime

Jaim eF.Cardenas-N avia
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2306
F 212-218-2200
JCardenas-Navia@FCHS.COM
http://www.fitzpatrickcella.com
Bio

                                                           8
                Case 4:18-cv-01885-HSG Document 530-9 Filed 11/01/18 Page 10 of 16


From :Stahnke, Sarah (Perkins Coie) [mailto:SStahnke@perkinscoie.com]
S ent:Tuesday, September 26, 2017 9:12 PM
T o:Gerson, Christopher
Cc:Cardenas-Navia, Jaime F.; CMcCullough@perkinscoie.com; Cunningham, Tiffany P. (Perkins Coie); Nguyen, Theresa
(Perkins Coie); Thomas, Lois (Perkins Coie)
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Hi Chris and Jaime, good talking to you today. I’m writing to follow up on a few points from our discussion.

First, you asked for our availability Tuesday and Wednesday next week to meet and confer regarding Jaime’s two letters of
September 15. We are available Tuesday from 11-12 Pacific and 1:30-4 Pacific, and Wednesday from 2-3:30 Pacific. Please let us
know what works best for you.

Second, we discussed the financial documents prepared for Philips’ Aggregate Internal Sales Representatives. Philips agreed that
these documents are for informational purposes only, and agreed not to use the metadata associated with the native documents in
any way. We will send you native versions of these documents, for informational purposes only, that you may share with your
Aggregate Internal Sales Representatives. Please note these documents are to be treated as “Highly Confidential” under the
protective order and are subject to the additional restrictions of Section 13(b).

Finally, you sought clarification on whether Philips would be permitted to share Microsoft’s “Highly Confidential – Source Code”
information with Microsoft’s co-defendants. We are looking into this issue and will get back to you as soon as we can.

Let me know if you have any additional questions.

Regards,
Sarah Stahnke


From :Gerson, Christopher [mailto:cgerson@FCHS.COM]
S ent:Tuesday, September 26, 2017 1:26 PM
T o:Stahnke, Sarah (PAO)
Cc:Cardenas-Navia, Jaime F.
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Hi Sarah,

Thanks. We’ll try your office at 6 pm Eastern / 3 pm Pacific.

Chris

ChristopherGerson
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2215
F 212-218-2200
cgerson@FCHS.COM
http://www.fitzpatrickcella.com
Bio




                                                                  9
               Case 4:18-cv-01885-HSG Document 530-9 Filed 11/01/18 Page 11 of 16

From :Stahnke, Sarah (Perkins Coie) [mailto:SStahnke@perkinscoie.com]
S ent:Tuesday, September 26, 2017 4:25 PM
T o:Gerson, Christopher
Cc:Cardenas-Navia, Jaime F.
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Hi Chris, I can talk right now if that suits you. Alternatively, I’m free today from 2:30-3:30 pacific, or tomorrow morning
after 10am pacific. Let me know what works best for you.

Regards,
Sarah

From :Gerson, Christopher [mailto:cgerson@FCHS.COM]
S ent:Tuesday, September 26, 2017 11:47 AM
T o:Stahnke, Sarah (PAO)
Cc:Cardenas-Navia, Jaime F.
S ubject:Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Hi Sarah,

We have a quick question for you related to Microsoft’s view regarding the treatment of documents labeled “Highly
Confidential -- Source Code” under the Protective Order in these cases. Could you let me know a good time to chat
today or tomorrow morning for 5-10 minutes? Let me know and we can call your office.

Thanks much,
Chris



ChristopherGerson
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2215
F 212-218-2200
cgerson@FCHS.COM
http://www.fitzpatrickcella.com
Bio




This email message and any attachments are intended for the use of the addressee(s) indicated above.
Information that is privileged or otherwise confidential may be contained therein. If you are not the intended
recipient(s), you are hereby notified that any dissemination, review or use of this message, documents or
information contained therein is strictly prohibited. If you have received this message in error, please
immediately delete it and notify us by telephone at (212) 218-2100. Thank you.


                                                             10
                    Case 4:18-cv-01885-HSG Document 530-9 Filed 11/01/18 Page 12 of 16



NOTICE: This communication may contain privileged or other confidential information. If you have received it in error,
please advise the sender by reply email and immediately delete the message and any attachments without copying or
disclosing the contents. Thank you.



NOTICE: This communication may contain privileged or other confidential information. If you have received it in error,
please advise the sender by reply email and immediately delete the message and any attachments without copying or
disclosing the contents. Thank you.



NOTICE: This communication may contain privileged or other confidential information. If you have received it in error,
please advise the sender by reply email and immediately delete the message and any attachments without copying or
disclosing the contents. Thank you.



NOTICE: This communication may contain privileged or other confidential information. If you have received it in error,
please advise the sender by reply email and immediately delete the message and any attachments without copying or
disclosing the contents. Thank you.



NOTICE: This communication may contain privileged or other confidential information. If you have received it in error,
please advise the sender by reply email and immediately delete the message and any attachments without copying or
disclosing the contents. Thank you.



NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender by reply email and
immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




                                                                                11
Case 4:18-cv-01885-HSG Document 530-9 Filed 11/01/18 Page 13 of 16




       SHARRET EXHIBIT 302
               Case 4:18-cv-01885-HSG Document 530-9 Filed 11/01/18 Page 14 of 16


Cardenas-Navia, Jaime F.

From:                              Stahnke, Sarah (Perkins Coie) <SStahnke@perkinscoie.com>
Sent:                              Tuesday, November 07, 2017 7:50 PM
To:                                Sharret, Jonathan; arussell@shawkeller.com; CMcCullough@perkinscoie.com;
                                   cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com;
                                   kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com;
                                   PMcKeever@perkinscoie.com
Cc:                                #Philips Prosecution Bar; 'Silver, Daniel'; 'Smyth, Benjamin'; 'Scott, Katie'
Subject:                           RE: Koninklijke Philips N.V. matters Nos. 11-1125 through 15-1128, 15-1130, 15-1131,
                                   and 15-1170


Jonathan,

We are happy to schedule a call with you this week to discuss any outstanding issues. However, I do think that we have
already reached resolution on many of the issues you list below. Specifically:

        1) Microsoft’s source code production and the representativeness of the code that has been produced.

I spoke to Jaime about this issue last Thursday, and explained that we were still in the process of collecting the code and
verifying representativeness with our engineers. As you can no doubt appreciate, this is a time-consuming process, and
we are working to get the entirety of each OS loaded on the review computers as quickly as possible. As I told Jaime, the
entirety of Windows 10 and Windows Phone 8.1 were loaded last week, and most of the others are being loaded this
week. Since we are providing these on a rolling basis, your review team should be able to proceed without any holdup.
Additionally, on November 3, we supplemented our response to Interrogatory No. 6.

        2) Microsoft’s objections to Philips’ 30(b)(6) depositions and the scheduling of these depositions
As you know, we previously offered deposition dates for a number of witnesses. As we discussed during our call
on October 23, we held off on rescheduling the previously-offered dates until you asked for them. Last week, we
received your amended 30(b)(6) notice and accompanying letter relating to the 30(b)(6) objections and asking
for a revised deposition schedule. We are in the process of checking availability for witnesses and will follow up
with you once we have those new proposed dates. We are also in the process of drafting a response to your
November 1 letter.

        3) Microsoft’s response to Philips’ Interrogatory No. 1

As I indicated in my October 13 email, Microsoft agreed to provide a supplemental response to Interrogatory No. 1,
which will include information for additional products charted in Philips’ Amended Infringement Contentions served on
September 29, 2017. I can confirm that it remains Microsoft’s position, and we will supplement the response
accordingly.

        4) Microsoft’s document production

Also, as I stated in my October 13 email, Microsoft has conducted a diligent search for all of the documents listed in your
August 15 and September 15 letters, and has produced responsive documents to the extent they exist and could be
located by a reasonable search, pending the upcoming production of some additional documents that are subject to
third party confidentiality concerns. I believe this addresses your concerns.

        5) Unproduced licensing agreements

                                                             1
                Case 4:18-cv-01885-HSG Document 530-9 Filed 11/01/18 Page 15 of 16
To my knowledge, Philips has not raised this issue before, and we are unsure as to which license agreements you are
referring. Can you provide more information on what you contend should be produced?

If you would still like to meet and confer this week, we are available to discuss these issues this Friday between 11:30
a.m. – 1:30 p.m. pacific.

Regards,
Sarah



From :Sharret, Jonathan [mailto:JSharret@FCHS.COM]
S ent:Tuesday, November 07, 2017 9:39 AM
T o:arussell@shawkeller.com; McCullough, Christina J. (SEA); Campbell, Chad (PHX); Jennison, Judy (SEA);
jshaw@shawkeller.com; kkeller@shawkeller.com; *MSFT - Philips Team; McKeever, Patrick J. (SDO); Stahnke, Sarah
(PAO)
Cc:#Philips Prosecution Bar; 'Silver, Daniel'; 'Smyth, Benjamin'; 'Scott, Katie'
S ubject:Koninklijke Philips N.V. matters Nos. 11-1125 through 15-1128, 15-1130, 15-1131, and 15-1170

Microsoft Counsel:

Since our last meet and confer on October 23, we have sent you several correspondence which have gone unanswered.
Many of these correspondence are seeking responses to issues that pre-date our last meet and confer by quite some
time. We have also tried to reach you by phone without success and have not received a call back.

Please let us know your availability to meet and confer on T hursday. We would like to discuss the following:
     Your source code production and the representativeness of the code that has been produced
     Your objections to Philips’ 30(b)(6) depositions and the scheduling of these depositions
     Your response to Philips’ Interrogatory No. 1
     Your document production, including missing development documents and detailed specifications, and
        confirmation that categories of documents identified in our correspondence have been searched for
     Unproduced licensing agreements

Best regards,
Jonathan

JonathanS harret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio




                                                             2
                    Case 4:18-cv-01885-HSG Document 530-9 Filed 11/01/18 Page 16 of 16
This email message and any attachments are intended for the use of the addressee(s) indicated above.
Information that is privileged or otherwise confidential may be contained therein. If you are not the intended
recipient(s), you are hereby notified that any dissemination, review or use of this message, documents or
information contained therein is strictly prohibited. If you have received this message in error, please
immediately delete it and notify us by telephone at (212) 218-2100. Thank you.




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender by reply email and
immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




                                                                                3
